Exhibit 10.1

 

BUSINESS LOAN AGREEMENT

 

Borrower:

Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, MA 01915-1066

Lender:

Northern Bank & Trust Company
275 Mishawum Road
Woburn, MA 01801

 

THIS BUSINESS LOAN AGREEMENT dated as of July 5, 2013, is made and executed
between Axcelis Technologies, Inc. (“Borrower”) and Northern Bank & Trust
Company (“Lender”) on the following terms and conditions.  Borrower has applied
to Lender for a commercial loan or loans or other financial accommodations,
including those which may be described on any exhibit or schedule attached to
this Agreement (collectively, the “Loan”).  Borrower understands and agrees
that:  (A) in granting, renewing, or extending any Loan, Lender is relying upon
Borrower’s representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender’s sole judgment and discretion; and (C)  all
such Loans shall be and remain subject to the terms and conditions of this
Agreement.

 

TERM.  This Agreement shall be effective as of July 5, 2013, and shall continue
in full force and effect until such time as all of Borrower’s Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys’ fees, and other fees and charges, or until July 5, 2016, whichever is
later.

 

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

 

Organization.  Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware.  Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business.  Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition.  Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage.  Borrower maintains an office at 108 Cherry
Hill Drive, Beverly, MA  01915-1066.  Unless Borrower has designated otherwise
in writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral.  Borrower will
notify Lender prior to any change in the location of Borrower’s state of
organization or any change in Borrower’s name.  Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower’s business activities.

 

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by Borrower. 
Excluding the name of Borrower, the following is a complete list of all assumed
business names under which Borrower does business:  None

 

Authorization.  Borrower’s execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower’s
certificate of incorporation or bylaws, or  (b)  any agreement or other
instrument binding upon Borrower, including but not limited to Borrower’s loan
arrangement with Silicon Valley Bank or any other institutional lender, or  (2) 
any law, governmental regulation, court decree, or order applicable to Borrower
or to Borrower’s properties.  Borrower represents and warrants that it has
received the written consent of Silicon Valley Bank to this Loan.

 

Financial Information.  Each of Borrower’s financial statements supplied to
Lender truly and completely disclosed Borrower’s financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower’s financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.

 

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in

 

--------------------------------------------------------------------------------


 

accordance with their respective terms

 

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower’s financial statements or in writing to Lender and as accepted by
Lender, and except for Permitted Liens and property tax liens for taxes not
presently due and payable, Borrower owns and has good title to all of Borrower’s
properties free and clear of all Security Interests, and has not executed any
security documents or financing statements relating to such properties.  All of
Borrower’s properties are titled in Borrower’s legal name, and Borrower has not
used or filed a financing statement under any other name for the last five
(5) years.

 

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing and except as provided in the Hazardous Substance Certificate and
Indemnity Agreement, Borrower represents and warrants that:  (1)  During the
period of Borrower’s ownership of the Collateral, there has not and to
Borrower’s knowledge there has been no use, generation, manufacture, storage,
treatment, disposal, release or threatened release of any Hazardous Substance by
any person on, under, about or from any of the Collateral, except in compliance
with applicable laws.  (2)  Borrower has no knowledge that there has been
(a) any breach or violation of any Environmental Laws;  (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Collateral by
any prior owners or occupants of any of the Collateral, except in compliance
with applicable laws; or  (c)  any actual or threatened in writing litigation or
claims of any kind by any person relating to such matters.  (3)  Neither
Borrower nor any tenant, contractor, agent or other authorized user of any of
the Collateral shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from any of the Collateral
except in compliance with all applicable federal, state, and local laws,
regulations, and ordinances, including without limitation all Environmental
Laws.  Borrower authorizes Lender and its agents to enter upon the Collateral to
make such inspections and tests as Lender may deem appropriate to determine
compliance of the Collateral with this section of the Agreement after first
delivering reasonable prior notice of such entry and except in cases where
Lender has reason to believe that there is imminent danger to the Collateral or
the environment.  In addition, Borrower represents and warrants that to
Borrower’s knowledge, Borrower’s Collateral does not contain urea formaldehyde
foam insulation or urea formaldehyde resin in violation of any applicable state
laws.  Any inspections or tests made by Lender shall be at Borrower’s expense
and for Lender’s purposes only and shall not be construed to create any
responsibility or liability on the part of Lender to Borrower or to any other
person.  Borrower hereby  (1)  releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and  (2)  agrees to indemnify,
defend, and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or substance on the
Collateral except in each instance to the extent Lender, its contractors,
employees or agents causes or exacerbates such release of hazardous waste or
substance on the Collateral.  The provisions of this section of the Agreement,
including the obligation to indemnify and defend, shall survive the payment of
the Indebtedness and the termination, expiration or satisfaction of this
Agreement and shall not be affected by Lender’s acquisition of any interest in
any of the Collateral, whether by foreclosure or otherwise.

 

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened in writing, and no other event has occurred which may
materially adversely affect Borrower’s financial condition or properties, other
than litigation, claims, or other events, if any, that have been disclosed to
and acknowledged by Lender in writing.

 

Taxes.  All of Borrower’s tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being or to be contested
by Borrower in good faith in the ordinary course of business and for which
adequate reserves have been provided.

 

Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, other than Permitted Liens, that would be prior or that may in any way be
superior to Lender’s Security Interests and rights in and to such Collateral. 
Lender acknowledges that Borrower has a prior loan arrangement with Silicon
Valley Bank.  Silicon Valley Bank has expressly consented in writing to the Loan
on the terms and conditions contained in such consent.

 

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in

 

--------------------------------------------------------------------------------


 

accordance with their respective terms.

 

Title to Collateral. At the date hereof the Borrower is (and as to Collateral
that the Borrower may acquire after the date hereof, will be) the lawful owner
of the Collateral, and the Collateral and each item thereof is, will be and
shall continue to be free of all restrictions, liens, encumbrances or other
rights, title or interests (other than the security interest therein granted to
the Lender and Permitted Liens), credits, defenses, recoupments, set-offs or
counterclaims whatsoever.  The Borrower has and will have full power and
authority to grant to Lender a security interest in the Collateral and the
Borrower has not transferred, assigned, sold, pledged, encumbered, subjected to
lien or granted any security interest in, and will not transfer, assign, sell
(except sales or other dispositions in the ordinary course of business in
respect to inventory as expressly permitted in this Agreement), pledge,
encumber, subject to lien or grant any security interest in any of the
Collateral (or any of the Borrower’s right, title or interest therein), to any
person other than Lender.  The Collateral is and will be valid and genuine in
all respects.  The Borrower will warrant and defend the Lender’s right to and
interest in the Collateral against all claims and demands of all persons
whatsoever.

 

Location of Collateral. Except for sale, processing, use, consumption or other
disposition in the ordinary course of business, the Borrower will keep all
inventory and equipment granted to Lender as Collateral only at locations
specified in this Agreement or specified to Lender in writing.  The Borrower
shall, during the term of this Agreement, keep Lender currently and accurately
informed in writing of each location where the Borrower’s records relating to
its accounts and contract rights, respectively, are kept, and shall not remove
such records or any of them to another location without giving Lender at least
thirty (30) days prior written notice thereof.

 

Personal Use. Borrower represents to Lender that the proceeds of this Note will
not be used for personal, family or household purposes or for the purpose of
purchasing or carrying margin stock or margin securities within the meaning of
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

 

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

 

Notices of Claims and Litigation.  Promptly inform Lender in writing of (1)  all
material adverse changes in Borrower’s financial condition, and  (2)  all
existing and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower which could materially affect
the financial condition of Borrower.

 

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower’s
books and records at all reasonable times and on reasonable notice to Borrower.

 

Financial Statements.  Furnish Lender with the following:

 

Annual Statements.  As soon as available, but in no event later than seventy
five (75) days after the end of each fiscal year, Borrower’s balance sheet and
income statement for the year ended, prepared by Borrower in form satisfactory
to Lender.  Borrower shall provide Lender with a copy of its Form 10-K filing
with the Securities and Exchange Commission concurrently with such filing.

 

Quarterly Statements.  Borrower shall provide Lender with a copy of its
quarterly Form 10-Q filing with the Securities and Exchange Commission
concurrently with such filing.

 

Tax Returns.  As soon as available, but in no event later than twenty one (21)
days after the applicable filing date for the tax reporting period ended (taking
into account any duly filed extension periods), Borrower’s Federal and other
governmental income tax returns, prepared by a tax professional satisfactory to
Lender.

 

Additional Requirements.  Except as otherwise provided herein, Borrower shall
provide Lender with quarterly bank statements from all of Borrower’s domestic
bank accounts showing cash balances held for Borrower with other financial
institutions.  If the Borrower shall fail to provide said Form 10-Ks,
Form 10-Qs, bank statements and/or tax returns within the stated time, the Bank
may, in its sole and absolute discretion, increase the interest rate stated in
the Note to the Default Rate as stated in said Note. The rate increase shall
remain in effect until the Form 10-Ks, Form 10-Qs, bank statements and/or tax
returns are provided to Lender.

 

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct, unless otherwise stated.

 

Additional Information.  Furnish such additional information and statements, as
Lender may reasonably request from time to time.

 

--------------------------------------------------------------------------------


 

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance for risks and in amounts standard for companies in
Borrower’s industry and location and as Lender may reasonably request. 
Insurance policies shall be in a form, with companies, and in amounts that are
reasonably satisfactory to Lender.  Borrower, upon request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form satisfactory to Lender.  Each insurance policy also shall include an
endorsement providing that coverage in favor of Lender will not be impaired in
any way by any act, omission or default of Borrower or any other person.  In
connection with all policies covering assets in which Lender holds or is offered
a security interest for the Loans, Borrower will provide Lender with such
lender’s loss payable or other endorsements as Lender may reasonably require.

 

Insurance Reports.  Furnish to Lender, upon request of Lender, not more than one
(1) time in any twelve (12) month period provided that satisfactory proof of
insurance has been provided to Lender, reports on each existing insurance policy
showing such information as Lender may reasonably request, including without
limitation the following:  (1)  the name of the insurer;  (2)  the risks
insured;  (3)  the amount of the policy;  (4)  the properties insured;  (5)  the
then current property values on the basis of which insurance has been obtained,
and the manner of determining those values; and  (6)  the expiration date of the
policy.

 

Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements, except to the extent such non-compliance or default would not
have a material adverse effect on the Borrower or on the Collateral.

 

Loan Proceeds.  Use all Loan proceeds solely for Borrower’s business operations,
unless specifically consented to the contrary by Lender in writing.

 

Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower’s properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower’s books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

 

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.

 

Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive officer;
conduct its business affairs in a reasonable and prudent manner.

 

Environmental Studies.  Promptly conduct and complete, at Borrower’s expense,
all such investigations, studies, samplings and testings as may be reasonably
requested by Lender or any governmental authority relative to any substance, or
any waste or by-product of any substance defined as toxic or a hazardous
substance under applicable federal, state, or local law, rule, regulation, order
or directive, at or affecting any property or any facility owned, leased or used
by Borrower, as stated in the Hazardous Substance Certificate and Indemnity
Agreement.

 

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower’s properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so.  Lender may require Borrower to post adequate
security or a surety bond, reasonably satisfactory to Lender, to protect
Lender’s interest.

 

Inspection.  Permit employees or agents of Lender at any reasonable time after
reasonable prior notice to inspect any and all Collateral for the Loan or Loans
and Borrower’s other properties and to examine or audit Borrower’s books,
accounts, and records and to make copies and memoranda of Borrower’s books,
accounts, and records.  If Borrower now or at any time hereafter maintains any
records (including without limitation computer generated records and

 

--------------------------------------------------------------------------------


 

computer software programs for the generation of such records) in the possession
of a third party, Borrower, upon request of Lender, shall notify such party to
permit Lender reasonable access to such records at all reasonable times after
reasonable prior notice and to provide Lender with copies of any records it may
request, all at Borrower’s expense.

 

Compliance Certificates.  Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower’s chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate and further certifying that, as of the date of
the certificate, no Event of Default exists under this Agreement.

 

Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower’s part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment except in
compliance with all applicable Environmental Laws, unless such environmental
activity is pursuant to and in compliance with the conditions of a permit issued
by the appropriate federal, state or local governmental authorities; shall
furnish to Lender promptly and in any event within thirty (30) days after
receipt thereof a copy of any notice, summons, lien, citation, directive, letter
or other communication from any governmental agency or instrumentality
concerning any intentional or unintentional action or omission on Borrower’s
part in connection with any environmental activity whether or not there is
damage to the environment and/or other natural resources.

 

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

 

Maintenance. Borrower will keep and maintain the Collateral and its other
properties, if any, in good repair, working order and condition.  Borrower will
immediately notify Lender of any loss or damage to or any occurrence which would
materially adversely affect the value of any Collateral.  The Lender may, at its
option, upon and during the continuance of an Event of Default, from time to
time on reasonable prior notice to Borrower, take any other action that Lender
may deem proper to repair, maintain or preserve any of the Collateral, and the
Borrower will pay to the Lender on demand or Lender in its sole discretion may
charge to the Borrower all reasonable amounts so paid or incurred by it.

 

Operating and Deposit Accounts. The Borrower shall establish with Lender a
deposit account in which Borrower shall maintain all of its cash maintained in
US bank accounts, other than up to Ten Million and no/100ths Dollars
($10,000,000.00) which the Borrower may maintain in other US accounts used to
support operations.  A list of the US bank accounts in which the Borrower
maintains cash has been attached hereto as Schedule B and incorporated herein. 
In the event that Borrower makes any changes to the number or location of such
of accounts, Borrower shall notify Lender immediately of such change.  The sole
remedy for Borrower’s failure to maintain such a deposit account with Lender
having such a balance is that Lender may, in its sole and absolute discretion,
increase the stated interest rate of the Indebtedness to the Default Rate stated
in the Note.  On the first business day of each month, Borrower shall transfer
all cash in excess of Ten Million and no/100ths Dollars ($10,000,000.00) to the
deposit account with Lender.  Borrower shall further provide Lender with a copy
of all bank statements of domestic accounts not held by Lender by the fifteenth
(15th) day of each month.

 

Interest Reserve Account.  Borrower shall establish an interest reserve account
with the Lender (the “Interest Reserve Account”), which will be funded as of the
date hereof with an opening balance of Eight Hundred Twenty Five Thousand and
no/100ths Dollars ($825,000.00).  All Loan payments and fees will be
automatically debited from the Borrower’s Interest Reserve Account.  On the
fifth (5th) day of each month, Borrower will deposit sufficient funds into the
Interest Reserve Account to maintain a balance of Eight Hundred Twenty Five
Thousand and no/100ths Dollars ($825,000.00) after deduction of the payment due
on this Loan.  Borrower shall pledge the Interest Reserve Account to Lender as
additional collateral for the Loan.

 

Tax Escrow Account.  Borrower shall establish an escrow account with the Lender
for the purpose of paying any and all real and personal property taxes and other
assessments on the Property (the “Property Tax Escrow Account”) from which
Lender will pay all real and personal property taxes, assessments and charges in
a timely manner.  Borrower will make monthly deposits of 1/12th of the annual
real property tax amount to the Property Tax Escrow Account on the fifth (5th)
day of each month.  Lender will advise Borrower of any increases or decreases to
the monthly payment amount on an annual basis.  Borrower shall pledge the
Property Tax Escrow Account to Lender as additional collateral for the

 

--------------------------------------------------------------------------------


 

Loan.

 

Debt Service Ratio.  Commencing in 2014, Borrower shall maintain a minimum Debt
Service Coverage Ratio of 1.45x, which will be calculated on a quarterly basis
by dividing (A) the Projected Annual Net Operating Income which shall equal the
quarterly Net Operating Income of the Borrower (as shown on Borrower’s quarterly
financial statements) multiplied by four (4), by (B) the actual annual debt
service required to amortize the amounts outstanding hereunder over a ten
(10) year amortization schedule at an interest rate of Five and One Half Percent
(5.50%) over the twelve month period beginning on the first day of the quarter
covered by such quarterly financial statements..

 

Loan to Value.  Borrower will maintain a Loan to Value Ratio (as defined herein)
of no greater than Fifty Percent (50%) based on a fair market appraisal of the
real property located at 108 Cherry Hill Drive and 25 Sam Fonzo Drive, Beverly,
MA 01915 (the “Real Property”) conducted by an independent appraiser
satisfactory to the Bank.  The Lender may require the Borrower to have the Real
Property re-appraised at the Borrower’s expense, upon the occurrence of a
material adverse change in the financial condition of the Borrower.  “Loan to
Value Ratio” shall mean the outstanding principal amount of the Promissory Note
of even date from Borrower to Lender in the original principal amount of Fifteen
Million and no/100ths Dollars ($15,000,000.00) divided by the value of the Real
Property as determined by the appraisal secured by the Lender.

 

Net Worth.  Borrower shall maintain a net worth of at least One Hundred Million
and no/100ths Dollars ($100,000,000.00) according to its financial statements
submitted to the Lender and liquidity in the form of consolidated domestic cash
and cash equivalents, and investments with maturities of fewer than twelve (12)
months determined according to GAAP of at least Seven Million and no/100ths
Dollars ($7,500,000.00).

 

LENDER’S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement and such failure amounts to an Event
of Default hereunder or any Related Documents, including but not limited to
Borrower’s failure to discharge or pay when due any amounts Borrower is required
to discharge or pay under this Agreement or any Related Documents, Lender on
Borrower’s behalf may (but shall not be obligated to) take any action that
Lender deems reasonably appropriate, including but not limited to discharging or
paying all taxes, liens, security interests, encumbrances and other claims, at
any time levied or placed on any Collateral and paying all costs for insuring,
maintaining and preserving any Collateral.  All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Borrower.  All such expenses will become a part of the Indebtedness and, at
Lender’s option, will  (A)  be payable on demand;  (B)  be added to the balance
of the Note and be apportioned among and be payable with any installment
payments to become due during either  (1)  the term of any applicable insurance
policy; or  (2)  the remaining term of the Note; or  (C)  be treated as a
balloon payment which will be due and payable at the Note’s maturity.

 

NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

 

Indebtedness and Liens.  Except for trade debt incurred in the normal course of
business, such other debts as may be listed on Schedule A, attached hereto and
made a part hereof and indebtedness to Lender contemplated by this Agreement,
(1) create, incur or assume indebtedness for borrowed money, including capital
leases, (2) sell, transfer, mortgage, assign, pledge, lease, grant a security
interest in, or encumber any of Borrower’s assets (except as allowed as
Permitted Liens), or (3) sell with recourse any of Borrower’s accounts, except
to Lender.

 

Continuity of Operations.  (1)  Engage in any business activities substantially
different than those in which Borrower is presently engaged,  (2)  cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or  (3)  pay any dividends on Borrower’s stock
(other than dividends payable in its stock), or purchase or retire any of
Borrower’s outstanding shares or alter or amend Borrower’s capital structure.

 

Loans, Acquisitions and Guaranties.  (1)  Loan, invest in or advance money or
assets to any other person, enterprise or entity (other than to employees in the
ordinary course of business and in amounts not to exceed $10,000.00 per
employee), (2)  purchase, create or acquire any interest in any other enterprise
or entity,  (3)  incur any obligation as surety or guarantor other than in the
ordinary course of business, or (4) enter into leases of the real property at
108 Cherry Hill Drive, Beverly, MA without the written consent of the Lender,
which will not be unreasonably withheld, conditioned or delayed.

 

--------------------------------------------------------------------------------


 

Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower’s obligations under this
Agreement or in connection herewith.

 

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds if: 
(A)  Borrower is in default beyond any applicable grace or cure period under the
terms of this Agreement or any of the Related Documents or any other agreement
that Borrower has with Lender;  (B)  Borrower becomes insolvent, files a
petition in bankruptcy or similar proceedings, or is adjudged a bankrupt; or
(C)  there occurs a material adverse change in Borrower’s financial condition,
or in the value of any Collateral securing any Loan.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all sums owing on the Indebtedness against any and all such accounts.

 

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default.  Borrower fails to make any payment when due under the Loan
within five (5) days of the date due or fails to maintain a balance of Eight
Hundred Twenty-Five Thousand and no/100ths Dollars ($825,000.00) in the Interest
Reserve Account established with the Lender.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower, or a
failure to maintain a minimum net worth or the minimum liquidity level as
required by this Agreement, and Borrower has not cured such non-compliance
within thirty (30) days after notice from Lender; provided, however, that except
with respect to minimum liquidity and net worth requirements, Borrower may have
such additional time as may be necessary to cure such default so long as
Borrower has commenced such cure within such 30-day period and Borrower
diligently pursues such cure to completion.

 

Environmental Default.  Failure of any party to comply with or perform when due
any term, obligation, covenant or condition beyond any applicable grace, cure or
notice periods provided for herein, contained in any environmental agreement
executed in connection with the Loan.

 

Default in Favor of Third Parties.  Borrower defaults beyond any applicable
grace, cure or notice periods provided for therein, under any loan, extension of
credit, security agreement, purchase or sales agreement, or any other agreement,
in favor of any other creditor or person, including but not limited to Silicon
Valley Bank, that may materially affect any of Borrower’s property or Borrower’s
ability to repay the Loans or perform its respective obligations under this
Agreement or any of the Related Documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or, to the extent it may materially affect any of
Borrower’s property or Borrower’s ability to repay the Loan or perform its
respective obligations under this Agreement or any of the Related Documents, and
such warranty, representation or statement becomes false or misleading at any
time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any trust
mortgage or any other type of creditor workout, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against Borrower, which
if involuntary, is not dismissed within sixty (60) days..

 

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan, is not dismissed within sixty (60) days.  This
includes a garnishment of any of Borrower’s accounts, including deposit
accounts, with Lender.  However, this Event of Default shall not apply if there
is a good faith dispute by Borrower as to the validity or reasonableness of the
claim which is the basis of the creditor or forfeiture proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture proceeding
and deposits

 

--------------------------------------------------------------------------------


 

with Lender monies or a surety bond for the creditor or forfeiture proceeding,
in an amount determined by Lender, in its sole discretion, as being an adequate
reserve or bond for the dispute.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

 

Right to Cure. Any default, other than a default on Indebtedness, may be cured
if Borrower or Grantor, as the case may be:  (1) cures the default within thirty
(30) days; or (2) if the cure requires more than thirty (30) days, immediately
initiate steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continue and complete all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender’s
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the “Insolvency” subsection above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Lender’s rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender’s right to declare a default and to exercise its rights and remedies.

 

COMPLETE AGREEMENT. This Agreement and the other Related Documents constitute
the entire agreement and understanding between and among the parties hereto
relating to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings among the parties hereto with
respect to such subject matter.

 

ADDITIONAL DOCUMENTS. Borrower shall provide Lender with the following
additional documents.

 

CERTIFICATE OF INCORPORATION AND COMPANY RESOLUTIONS. Borrower has provided or
will provide Lender with a copy of Borrower’s Certificate of Incorporation,
together with a certified copy of resolutions properly adopted by the Board of
Directors of the Borrower, under which the Board of Directors authorized one or
more designated officers or employees to execute this Agreement, the Note and
any and all Security Agreements directly or indirectly securing repayment of the
same, and to consummate the borrowings and other transactions as contemplated
under this Agreement, and to consent to the remedies following any default by
Borrower as provided in this Agreement and in any Security Agreements.

 

OPINION OF COUNSEL. When required by Lender, Borrower has provided or will
provide Lender with an opinion of Borrower’s counsel certifying to and that: 
(1)  Borrower’s Note, any Security Agreements and this Agreement constitute
valid and binding obligations on Borrower’s part that are enforceable in
accordance with their respective terms;  (2)  Borrower is validly existing and
in good standing;  (3)  Borrower has authority to enter into this Agreement and
to consummate the transactions contemplated under this Agreement; and  (4)  such
other legal opinions as may have been reasonably requested by Lender or by
Lender’s counsel.

 

CROSS COLLATERALIZATION. This Agreement and the Related Documents are intended
to secure the payment and performance of all Indebtedness, whether now existing
or hereinafter incurred by reason of future advances by Lender or otherwise, and
regardless of whether such Indebtedness is or was contemplated by the parties as
of the date hereof.  This Business Loan Agreement is secured by all collateral
granted to Lender by Borrower or any endorser hereof or by any other party and
shall be secured by any additional collateral hereafter granted to Lender by
Borrower or any endorser hereof or by any other party.

 

WAIVERS AND MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions
are a part of this Agreement:

 

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

Attorneys’ Fees; Expenses.  Borrower agrees to pay upon demand all of Lender’s
costs and expenses, including

 

--------------------------------------------------------------------------------


 

Lender’s reasonable attorneys’ fees and Lender’s legal expenses, incurred in
connection with the enforcement of this Agreement.  Lender may hire or pay
someone else to help enforce this Agreement, and Borrower shall pay the
out-of-pocket costs and expenses of such enforcement.  Costs and expenses
include Lender’s attorneys’ fees and legal expenses whether or not there is a
lawsuit, including reasonable attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services. 
Borrower also shall pay all court costs and such additional fees as may be
directed by the court.

 

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

 

Consent to Loan Participation.  Borrower agrees and consents to Lender’s sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such matters. 
Borrower additionally waives any and all notices of sale of participation
interests, as well as all notices of any repurchase of such participation
interests.  Borrower also agrees that the purchasers of any such participation
interests will be considered as the absolute owners of such interests in the
Loan and will have all the rights granted under the participation agreement or
agreements governing the sale of such participation interests.  Borrower further
waives all rights of offset or counterclaim that it may have now or later
against Lender or against any purchaser of such a participation interest and
unconditionally agrees that either Lender or such purchaser may enforce
Borrower’s obligation under the Loan irrespective of the failure or insolvency
of any holder of any interest in the Loan.  Borrower further agrees that the
purchaser of any such participation interests may enforce its interests
irrespective of any personal claims or defenses that Borrower may have against
Lender.

 

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the
Commonwealth of Massachusetts without regard to its conflicts of law
provisions.  This Agreement has been accepted by Lender in the Commonwealth of
Massachusetts.

 

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

 

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement. 
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party’s address.  For notice purposes, Borrower agrees
to keep Lender informed at all times of Borrower’s current address.  Unless
otherwise provided or required by law, if there is more than one Borrower, any
notice given by Lender to any Borrower is deemed to be notice given to all
Borrowers.

 

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

 

--------------------------------------------------------------------------------


 

Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate any representation, warranty
or covenant with respect to the word “business of Borrower” shall refer to the
consolidated business conducted by the Borrower and all of Borrower’s
subsidiaries and affiliates.  Notwithstanding the foregoing however, under no
circumstances shall this Agreement be construed to require Lender to make any
Loan or other financial accommodation to any of Borrower’s subsidiaries or
affiliates.

 

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower’s successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower’s rights under this Agreement or any interest therein, without
the prior written consent of Lender.

 

Survival of Representations and Warranties.  Borrower understands and agrees
that in making the Loan, Lender is relying on all representations, warranties,
and covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents.  Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower’s Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

 

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

 

Waive Jury.  All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

 

Choice of Venue. If there is a lawsuit, Borrower irrevocably submits to the
jurisdiction of any federal or state court sitting in the Commonwealth of
Massachusetts.

 

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code. 
Accounting words and terms not otherwise defined in this Agreement shall have
the meanings assigned to them in accordance with generally accepted accounting
principles as in effect on the date of this Agreement:

 

Advance.  The word “Advance” means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.

 

Agreement.  The word “Agreement” means this Business Loan Agreement and the
other Related Documents, as amended from time to time.

 

Borrower.  The word “Borrower” means Axcelis Technologies, Inc. and includes all
co-signers and co-makers signing the Note and all their successors and assigns.

 

Collateral.  The word “Collateral” means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

 

Environmental Laws.  The words “Environmental Laws” mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 (“SARA”), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., the
Massachusetts Hazardous Waste Management Act, Mass. Gen. Laws Ch. 21C, the
Massachusetts Oil and Hazardous Material Release Prevention Act, Mass. Gen.
Laws, Ch. 21E, or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

 

--------------------------------------------------------------------------------


 

Event of Default.  The words “Event of Default” mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

 

GAAP.  The word “GAAP” means generally accepted accounting principles.

 

Grantor.  The word “Grantor” means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest.

 

Hazardous Substances.  The words “Hazardous Substances” mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words “Hazardous
Substances” are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term “Hazardous Substances” also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

 

Indebtedness.  The word “Indebtedness” means without limitation all loans,
advances, notes liabilities and amounts, liquidated or unliquidated, now or
hereafter owing by the Borrower to Lender at any time, of each and every kind,
nature and description, including without limitation, all principal, interest,
and other amounts, costs and expenses payable under the Note or Related
Documents, together with all renewals of, extensions of, modifications of,
consolidations of and substitutions for the Note or Related Documents and any
amounts expended or advanced by Lender to discharge Borrower’s obligations or
expenses incurred by Lender to enforce Borrower’s obligations under this
Agreement, together with interest on such amounts as provided in this Agreement
or under any of the Related Documents.

 

Lender.  The word “Lender” means Northern Bank & Trust Company, its successors
and assigns.

 

Loan.  The word “Loan” means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

 

Note.  The word “Note” means the Note dated as of July 5, 2013 and executed by
Axcelis Technologies, Inc. in the principal amount of $15,000,000.00, together
with all renewals of, extensions of, modifications of, refinancings of,
consolidations of, and substitutions for the note or credit agreement.

 

Permitted Liens.  The words “Permitted Liens” mean  (1)  liens and security
interests securing Indebtedness owed by Borrower to Lender or Other Indebtedness
listed on Schedule A;  (2)  liens for taxes, assessments, or similar charges
either not yet due or being contested in good faith;  (3)  liens of materialmen,
mechanics, warehousemen, or carriers, or other like liens arising in the
ordinary course of business and securing obligations which are not yet
delinquent;  (4)  purchase money liens or purchase money security interests upon
or in any property acquired or held by Borrower in the ordinary course of
business to secure indebtedness outstanding on the date of this Agreement or
permitted to be incurred under the paragraph of this Agreement titled
“Indebtedness and Liens”;  (5)  liens and security interests which, as of the
date of this Agreement, have been disclosed to and approved by the Lender in
writing, including but not limited to liens listed in any title report on the
Collateral or lien report delivered to Lender and reasonably satisfactory to
Lender; and  (6)  those liens and security interests which in the aggregate
constitute an immaterial and insignificant monetary amount with respect to the
net value of Borrower’s assets.

 

Related Documents.  The words “Related Documents” mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan, including but not
limited to the letter agreement dated May 23, 2013 between the Lender and the
Borrower regarding Non-Disclosure of Evaluation Materials..

 

Security Agreement.  The words “Security Agreement” mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest.

 

Security Interest.  The words “Security Interest” mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor’s lien, equipment

 

--------------------------------------------------------------------------------


 

trust, conditional sale, trust receipt, lien or title retention contract, lease
or consignment intended as a security device, or any other security or lien
interest whatsoever whether created by law, contract, or otherwise.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN AGREEMENT IS
DATED JULY 5, 2013.

 

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

BORROWER:

AXCELIS TECHNOLOGIES, INC.

 

By:

/s/Mary G. Puma

(Seal)

By:

/s/ Amy Rasimas

(Seal)

 

Mary G. Puma, President

 

 

Amy Rasimas, Treasurer

 

 

LENDER:

NORTHERN BANK & TRUST COMPANY

 

By:

/s/ James J. Mawn

(Seal)

 

 

James J. Mawn, President

 

 

 

LASER PRO Lending, Ver. 13.1.0.004 Copr. Harland Financial Solutions, Inc. 1997,
2013.  All Rights Reserved. - MA c:\harland\CFI\LPL\C40.FC TR-63 PR-3 (M)

 

--------------------------------------------------------------------------------


 

Schedule A

 

Other Indebtedness

 

Obligations under a revolving line of credit to be obtained by Borrower from one
or more lenders on customary terms, providing for borrrowings of up to
$30,000,000, and secured by a first priority lien on assets of the Borrower
other than (A) those assets which are the Collateral for the Loan from the
Lender and (B) an amount of cash equal to the outstanding balance of the Loan.

 

Reimbursement obligations that may arise under surety bonds (including custom
bonds and Value Added Tax Recovery Bonds), letters of credit and/or similar
instruments incurred in the ordinary course of business.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Domestic Accounts with Institutions Other than Lender

 

This Schedule, listing Axcelis Technologies, Inc.’s domestic bank accounts with
institutions other than Northern Bank & Trust Company, has been omitted from
this Conformed Copy since it does not contain information which is material to
an investment decision and which is not otherwise disclosed in the agreement.
Axcelis will furnish supplementally a copy of this Schedule to Commission upon
request.

 

--------------------------------------------------------------------------------